        Case 2:20-mj-00150-AC Document 6 Filed 09/30/20 Page 1 of 2

                                                                             FILED
                        UNITED STATES DISTRICT COURT               September 30, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-MJ-00150-AC-1

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
WILLIAM DOUGLAS MAGGINETTI,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release WILLIAM DOUGLAS

MAGGINETTI ,

Case No. 2:20-MJ-00150-AC-1 Charge 16USC § 55116USC § 551 , from custody

for the following reasons:for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

       The defendant shall be released at 9:00 a.m. on 10/1/2020.

       Issued at Sacramento, California on September 30, 2020 at 2:00 PM



                                     By:

                                           Magistrate Judge Allison Claire
Case 2:20-mj-00150-AC Document 6 Filed 09/30/20 Page 2 of 2




                           2
